
	
		I
		111th CONGRESS
		1st Session
		H. R. 680
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2009
			Mr. Poe of Texas
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require that the aircraft used as Air Force One by the
		  President be an aircraft that is made in America by an American-owned
		  company.
	
	
		1.Short titleThis Act may be cited as the
			 Air Force One Built in America
			 Act.
		2.FindingsCongress finds the following:
			(1)Presidential jets,
			 known as Air Force One when the President is on board, have stood as a symbol
			 of national pride and have showcased America’s manufacturing ingenuity
			 domestically and around the world since the early 1960s.
			(2)America’s aerospace
			 industry leader, Boeing, has nearly 100 years of experience designing aircraft,
			 and if asked to build an aircraft equivalent to any existing foreign aircraft,
			 it would meet that challenge.
			(3)American taxpayers
			 should not have their tax dollars shipped to a foreign company to build an
			 aircraft that will be used by their President.
			(4)Outsourcing the
			 production of a presidential aircraft that will contain important command and
			 control military capabilities to a foreign company constitutes a national
			 security risk.
			(5)EADS, the parent company of Airbus, which
			 is currently the only other company capable of building an aircraft as
			 sophisticated as Air Force One, has a demonstrably poor track record against
			 United States security interests, including efforts to sell military
			 helicopters to Iran in 2005 and efforts to sell American-made military aircraft
			 and technology in 2006 to Venezuela without the permission of the United
			 States, which is in violation of United States law. A company with this kind of
			 history should not be building the Nation’s most important military command and
			 control aircraft.
			(6)Decisions to
			 outsource production almost never take into account the loss of jobs and the
			 adverse economic impact it has on communities throughout America. In a time
			 when the economy is in recession, the Nation cannot afford to lose more
			 manufacturing jobs.
			(7)EADS is supported
			 largely by European subsidies designed to put American competitors that do not
			 rely on similar revenue sources at a disadvantage in an effort to command
			 market share. The United States currently has a World Trade Organization case
			 pending against Airbus as a result of these actions.
			3.Requirement that
			 an aircraft used as Air Force One be made in America by an American-owned
			 companyThe Secretary of
			 Defense may enter into a contract for the procurement of an aircraft for use as
			 Air Force One by the President only if that aircraft is manufactured in the
			 United States by an American-owned company.
		4.Definition of
			 American-owned companyIn this
			 Act, the term American-owned company means a company—
			(1)the chief
			 executive officer of which is a citizen of the United States;
			(2)at least
			 two-thirds of the board of directors and other managing officers of which are
			 citizens of the United States; and
			(3)that is under the
			 actual control of citizens of the United States.
			
